DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on April 6, 2022.
Claim(s) 1, 3, 9, and 17 have been amended and are hereby entered.
Claim(s) 2, 7, and 15 have been canceled.
Claim(s) 1, 3-6, 8-14, and 16-21 are currently pending and have been examined. 
This action is made Non-Final.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.

 
Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention is directed to the practical application of automatically generating a pre-approved set of financing terms and providing a user a subset of those terms in an interactive GUI in order to identify a precise set of terms that the user desires.  Examiner disagrees.  The limitation of automatically generating a pre-approved set of financing terms cannot provide a practical application of the judicial exception because it is a part of the abstract idea.  The combination of automatically generating a pre-approved set of financing terms and providing a user a subset of those terms in an interactive GUI in order to identify a precise set of terms that the user desires is not a practical application of the judicial exception because the additional limitation of an interactive GUI is merely used as a tool to perform the abstract idea.  Additional limitations of this type are not indicative of an integration of the abstract idea into a practical application.  Therefore, Examiner finds Applicant’s argument non-persuasive.           
Applicant argued that the prior art did not teach or suggest “identif[ying] a list of eligible transactions, wherein an eligible transaction is a transaction form the plurality of completed transactions that satisfies one or more authorization rules” related to providing automated and non-user/customer-initiated financing offers, as recited in amended claim 1.  Examiner disagrees.  The Desilva reference discloses identifying transactions eligible for conversion into installment payments based on predetermined criteria (i.e. authorization rules).  See Desilva, pgh 37 and 80.  Therefore, Examiner finds Applicant’s argument non-persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-6, 8-14, and 16-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 3-6, 8-14, and 16-21 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 9 and product Claim 17.  Claim 1 recites the following limitations:
monitor, [by an offer management application], at least one user credit account, wherein each user credit account is associated with a particular user, and wherein each user credit account includes a plurality of completed transactions, wherein a completed transaction is a transaction in which a Payment amount has been approved and added to a balance of the credit account; 
analyze, [by the offer management application], the plurality of completed transactions to identify a list of eligible transactions, wherein an eligible transaction is a transaction from the plurality of completed transactions that satisfies one or more authorization rules; 
identify, [by the offer management application], a request associated with a particular user credit account, the identified request comprising a request for financing one or more eligible transactions of the list of eligible transactions that were selected using the [interactive GUI], wherein the particular user credit account is associated with the first user; 
in response to identifying the request: identify, [by the offer management application], one or more financing options for the one or more eligible transactions, each financing option comprising a fee and repayment period; determine, [by the offer management application] and for each financing option, that a risk associated with the financing option and the first user is below a predetermined threshold and, in response, approving the financing option; 
and in response to receiving a modification request of a transmitted financing option from the first user via [client application]: modify, [by the offer management application], the financing options in accordance with the modification request received from the [user device]; 
analyze and determine, [by the offer management application] and for the modified financing options, whether a risk associated with the modified financing options and the first user is below the predetermined threshold; 
in response to receiving an indication of acceptance of a particular one of the transmitted financing options from the first user via an interaction with the [interactive GUI]: apply, [by the offer management application], the accepted financing option to the one or more completed transactions, by calculating a new balance, the calculating comprising: subtracting an amount associated with the one or more completed transactions from a balance associated with the credit account; 
adding the fee associated with the accepted particular one of the transmitted financing options to an account profile associated with the first user; 
and adding one or more installments to the account profile associated with the first user; 
and update, [by the offer management application], the account profile associated with the first user with the fee and the one or more installments, and the particular user credit account associated with the first user with the new balance.
… repository storing a plurality of account profiles, and a repository storing a plurality of authorization rules, each account profile associated with a particular user and associated with at least one current credit account;
transmit, …, the list of eligible transactions to … associated with a first user, wherein the list of eligible transactions is presented by the …; 
and transmit, …, a subset of the approved financing options to …; 
and in response to determining that the risk associated with the modified financing options and the first user is below the predetermined threshold, transmit the modified financing options to … for acceptance by the first user, the modified financing options indicating one or more parameters that have been modified from subset of the approved financing options; 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The offer management application, client application, user device, and interactive GUI in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
a communications module; at least one memory storing instructions, at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor to: 
The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 9, and 17 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  Claims 4, 10, 12, 18, and 20 include a user device merely used as a tool that is not indicative of integration of the abstract idea into a practical application and does not provide significantly more than the abstract idea itself.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1, 3-6, 8-14, and 16-21 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Desilva (US 2017/0323280) in view of Chen (US 2020/0074434).   
Regarding claim(s) 1, 9, and 17:
Desilva teaches:
a communications module; (Desilva:  Fig. 9, item 924, communications interface)
at least one memory storing instructions, (Desilva:  pgh 61, “…a memory of the processing server…which may be used…in the calculation of the installment terms.)
a repository storing a plurality of account profiles, (Desilva:  Fig. 2, item 208, account profiles in an account database)
and a repository storing a plurality of authorization rules, each account profile associated with a particular user and associated with at least one current credit account; (Desilva:  pgh 112, “the transaction processing server may utilize rules set forth…”; pgh 113, “The transaction processor may include rules…”)
at least one hardware processor interoperably coupled with the at least one memory and the communications module, wherein the instructions instruct the at least one hardware processor (Desilva:  pgh 33, “…communication networks, such as the internet…”)
…monitor, by an offer management application, at least one user credit account, wherein each user credit account is associated with a particular user, and wherein each user credit account includes a plurality of completed transactions, wherein a completed transaction is a transaction in which a Payment amount has been approved and added to a balance of the credit account; (Desilva:  pgh 32, “The issuer may determine if the transaction should be approved or denied, such as based on an available credit limit…”; pgh 57, “…which may comprise application programs having program code stored…”; pgh 22, “A financial account that may be used to fund a transaction, such as a…credit account.”  )
analyze, by the offer management application, the plurality of completed transactions to identify a list of eligible transactions, wherein an eligible transaction is a transaction from the plurality of completed transactions that satisfies one or more authorization rules; (Desilva:  pgh 80, “…indicate…that the payment transaction is eligible for conversion into an installment.”)
transmit, by the offer management application, the list of eligible transactions to a client application executing on a user device associated with a first user, wherein the list of eligible transactions is presented by the client application at the user device in an interactive graphical user interface (GUI); (Desilva:  pgh 15, “Fig. 5 is a diagram illustrating a graphical user interface for the selection of payment options including the conversion of a payment transaction to an installment transaction…”)
identify, by the offer management application, a request associated with a particular user credit account, the identified request comprising a request for financing one or more eligible transactions of the list of eligible transactions that were selected using the interactive GUI, wherein the particular user credit account is associated with the first user; (Desilva:  pgh 37, “The installment request may include at least a transaction identifier corresponding to the payment transaction to be converted into an installment…”)
in response to identifying the request: identify, by the offer management application, one or more financing options for the one or more eligible transactions, each financing option comprising a fee and repayment period; (Desilva:  pgh 37, “The installment request may include…data identifying the transaction account involved in the payment transaction, and one or more installment options.”)
and transmit, by the offer management application, a subset of the approved financing options to the client application on the user device associated with the first user, for presentation and acceptance in the interactive GUI; (Desilva:  pgh 32, “The issuer may determine if the transaction should be approved or denied…and may return the transaction message to the payment network…”)
and in response to receiving a modification request of a transmitted financing option from the first user via client application: modify, by the offer management application, the financing options in accordance with the modification request received from the user device; (Desilva:  pgh 108, “…the authorization request may be modified…”)
analyze and determine, by the offer management application and for the modified financing options, whether a risk associated with the modified financing options and the first user is below the predetermined threshold; (Desilva:  pgh 109, “The authorization may be based on…fraud scores provided by the transaction processing server…”)
and in response to determining that the risk associated with the modified financing options and the first user is below the predetermined threshold, transmit the modified financing options to the client application for acceptance by the first user, the modified financing options indicating one or more parameters that have been modified from subset of the approved financing options; (Desilva:  pgh 109, “…the issuing financial institution may transmit…the authorization response to the transaction processing server.”)
…the calculating comprising: subtracting an amount associated with the one or more completed transactions from a balance associated with the credit account; (Desilva:  pgh 50, “In instances where only a portion of the remaining balance is paid early, the processing server may cancel, delete, or otherwise update a number of installment records…”) 
adding the fee associated with the accepted particular one of the transmitted financing options to an account profile associated with the first user; (Desilva:  pgh 37, “Installment options may include…associated fees)
and adding one or more installments to the account profile associated with the first user; (Desilva:  pgh 48, “The processing server…may generate the installment records for payment of installments from the credit account.”)
and update, by the offer management application, the account profile associated with the first user with the fee and the one or more installments, and the particular user credit account associated with the first user with the new balance.  (Desilva:  pgh 50, “…the processing server may cancel, delete, or otherwise update a number of installment records…”)
in response to receiving an indication of acceptance of a particular one of the transmitted financing options from the first user via an interaction with the interactive GUI: apply, by the offer management application, the accepted financing option to the one or more completed transactions, by calculating a new balance, (Desilva:  pgh 63, “…the interest may be applied to the outstanding balance…”)
	Desilva does not teach, however, Chen teaches:  
determine, by the offer management application and for each financing option, that a risk associated with the financing option and the first user is below a predetermined threshold and, in response, approving the financing option; (Chen:  pgh 186, “…assess the risk of the first installment payment option…based on the assessment of risk (e.g. comparing a risk score to a threshold and/or the like))
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the installment payment system of Desilva to include the installment payment options of Chen in order to provide “…installment payment options for a payment transaction.” (Chen:  pgh 5)

Regarding claim(s) 3, 11, and 19: 
The combination of Desilva/Chen, as shown in the rejection above, discloses the limitations of claims 1, 10, and 18, respectively.  Desilva further teaches:
wherein the predetermined threshold is a threshold below which risk is deemed acceptable, and wherein the predetermined threshold is based on a transaction amount, the first user, and a term of the modified financing options.  (Desilva:  pgh 50)

Regarding claim(s) 4, 12, and 20: 
The combination of Desilva/Chen, as shown in the rejection above, discloses the limitations of claims 1, 9, and 17, respectively.  Chen further teaches:
wherein a notification is transmitted to the user device indicating upcoming due payments. (Chen: pgh 198)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the installment payment system of Desilva to include the installment payment options of Chen in order to provide “…installment payment options for a payment transaction.” (Chen:  pgh 5)

Regarding claim(s) 5 and 13: 
The combination of Desilva/Chen, as shown in the rejection above, discloses the limitations of claims 1 and 9, respectively.  Desilva further teaches:
wherein, after applying the accepted financing options, an available credit amount associated with the user credit account of the first user is modified.  (Desilva:  pgh 41)

Regarding claim(s) 6 and 14: 
The combination of Desilva/Chen, as shown in the rejection above, discloses the limitations of claims 1 and 9, respectively.  Chen further teaches:
wherein the at least one authorization rule comprises at least one of: a determination that the at least one transaction is larger than a predetermined amount; a determination that an available balance of the credit account is below a predetermined threshold immediately after the transaction; a determination that the at least one transaction is greater than a predetermined percent of a total balance of the credit account; or a determination that the at least one transaction represents a disproportionately sized transaction as compared to transactions from a transaction history of the first user.  (Chen:  pgh 176)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the installment payment system of Desilva to include the installment payment options of Chen in order to provide “…installment payment options for a payment transaction.” (Chen:  pgh 5)

Regarding claim(s) 8 and 16: 
The combination of Desilva/Chen, as shown in the rejection above, discloses the limitations of claims 1 and 9, respectively.  Desilva further teaches:
wherein the list of eligible transactions is transmitted in response to an assessment that the eligible transactions meet at least one offer rule which triggers the transmission. (Desilva:  pgh 58)

Regarding claim(s) 10 and 18: 
The combination of Desilva/Chen, as shown in the rejection above, discloses the limitations of claims 9 and 17, respectively.  Desilva further teaches:
wherein in response to receiving a modification request of a transmitted financing option from the first user via the user device: modifying the financing options in accordance with the modification request received from the user device; (Desilva:  pgh 39)
analyzing and determine, for the modified financing options, whether a risk associated with the modified financing options and the first user is below the predetermined threshold; (Desilva:  pgh 109)
and in response to determining that the risk associated with the modified financing options and the first user is below the predetermined threshold, transmitting the modified financing options to the user device associated with the first user for acceptance by the first user, the modified financing options indicating one or more parameters that have been modified from subset of the approved financing options.  (Desilva:  pgh 109)

Regarding claim(s) 21: 
The combination of Desilva/Chen, as shown in the rejection above, discloses the limitations of claim 1.  Desilva further teaches:
wherein the list of eligible transactions comprises a single transaction. (Desilva:  pgh 58)


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Imrey (US 2011/0178922 A1) discloses a system and method for resolving transactions with variable offer parameter selection capabilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 12:00 pm - 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        August 18, 2022


/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698